Citation Nr: 1738366	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision reopened and denied the Veteran's claim for entitlement to service connection for low back disability.  In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.  

In May 2015, the Board granted the Veteran's claim to reopen the service connection claim for low back disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board then remanded the underlying claim for additional development.  The issue is again before the Board for appellate review.  

The Veteran has also appealed to the Board another RO rating decision.  In a July 2017 VA Form I-9, he appealed the RO's denial of service connection for lower neck disability, and denial for an increased rating for service-connected shoulder disability.  In his substantive appeal, moreover, he requested a videoconference hearing before the Board.  The issues have not been certified to the Board.  As it appears that the RO is still be taking action on the claims, the Board will not accept jurisdiction over them at this time.  The claims will be subject to a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

A remand of this matter is necessary because the service connection claim on appeal for back disability is inextricably intertwined with the appealed but uncertified service connection claim for lower neck disability.      

The Veteran asserts that an injury during service caused neck and back disabilities (see e.g., May 2013 Board hearing transcript).  The record tends to support his claim insofar as several service treatment records (STRs) note complaints of pain in the lower neck and in the middle and lower back.  Any evidence pertaining to the lower neck disability generated in the future will likely be relevant to the claim regarding back disability.  Thus, given this background, any decision regarding back disability must be suspended until the service connection claim for lower neck disability is fully developed and finally decided.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001)( where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).   

Furthermore, a significant amount of pertinent evidence has been included in the record since the most recent Supplemental Statement of the Case (SSOC) in August 2016.  The claim on appeal should be redjudicated in a new SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in January 2017.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

Please note again that the service connection claim for back disability should be decided with the appealed but uncertified service connection claim for lower neck disability, for which the Veteran has requested a videoconference hearing before the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




